Citation Nr: 1531794	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include whether the claim should be reconsidered.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1994 to May 1997, from August 2004 to February 2005, and from September 2005 to August 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the RO characterized the issue on appeal as entitlement to service connection for mechanical low back pain secondary to multilevel degenerative disc disease (previously denied as low back pain).  The Board has recharacterized the issue to encompass all diagnosed low back disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The paper claims file as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless files are associated with the case.  With the exception of a June 2015 brief from the Veteran's representative, the VBMS file does not contain any documents.  The documents in Virtual VA are either duplicative of the documents in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, service connection for a low back disorder was denied; the Veteran did not submit new and material evidence within one year.

2.  In September 2010, the RO received relevant service treatment records (STRs) that existed at the time of the December 2007 decision, but had not yet been associated with the claims file. 
CONCLUSION OF LAW

The issue of entitlement to service connection for a low back disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to service connection for a low back disorder, because the claim is reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  As in this case, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

In a December 2007 rating decision, the RO denied service connection for low back pain, noting that the Veteran failed to report for a VA examination.  The RO referenced a lack of medical evidence upon which to evaluate the claim.  The Veteran did not appeal this rating decision nor submit new and material evidence within one year.  

The Veteran filed a claim to reopen.  An October 2009 rating decision reopened the claim and denied base on a lack of a current disability.  The Veteran submitted new evidence, and in August 2010 the RO issued another rating decision reopening but denying service connection for a low back disorder based on a negative VA medical opinion.  At the time of the December 2007, October 2009, and August 2010 rating decisions, the evidence included copies of the Veteran's STRs.  However, in September 2010, the Veteran submitted a notice of disagreement along with a copy of a relevant, June 2007 STR noting a diagnosis of lower back sprain.  In addition, a July 2007 separation assessment notes low back pain with sciatic-type pain.  Significantly, these relevant STRs existed but were not of record at the time of the previous decisions.  And as they are regular STRs, and not records that would require the Veteran to provide information to the RO in order for the AOJ to request them, the claim must be reconsidered.  


ORDER

The claim for entitlement to service connection for a low back disorder is reconsidered; the claim is granted to this extent only.


REMAND

The Board finds that a remand is necessary to obtain an addendum VA medical opinion.  The Veteran contends that his low back disorder first manifested during his most recent period of active service.  The Veteran was last afforded a VA examination in June 2010 at which time the diagnosis was mechanical low back pain secondary to multilevel degenerative disc disease.  In rendering a negative nexus opinion, the VA examiner referenced the lack of an in-service injury to account for the Veteran's low back complaints.  He also concluded that the Veteran's degenerative disc disease pre-existed active service despite the evidence of record indicating that the Veteran had no back complaints prior to June 2008. 
Moreover, the Board notes that the examiner did not have the benefit of reviewing pertinent STRs that have since been added to the record showing a diagnosis of lower back sprain and complaints of radicular symptoms during service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center, including the VA Medical Center in Minneapolis, Minnesota, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the June 2010 VA examiner or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and lay statements.  The rationale for the opinion expressed must be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

For each lumbar spine diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that it manifested during service, or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.  

In rendering the opinion, the examiner must specifically address the following: 1) a June 2007 STR showing a diagnosis of lower back sprain; 2) a July 2007 STR indicating the Veteran reported low back pain and sciatic-type pain when doing convoy sets and wearing interceptor body armor; 3) a May 2008 VA treatment record diagnosing degenerative disc disease (DDD) of the lumbar spine; 4) an August 2009 VA lumbar spine MRI noting moderate to advance DDD at L5-S1, moderate DDD at L3-4 and L4-5, and mild degenerative joint disease of the sacroiliac joints; and 5) an April 2011 private treatment record linking the Veteran's current low back symptoms and diagnosis to his military duties, provided without review of the relevant medical records, to include the STRs.

For purposes of this opinion, the examiner must presume that the Veteran did not have a low back disorder prior to service. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


